Citation Nr: 1401941	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-28 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to higher ratings for Hodgkin's disease and residuals thereof.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was most recently before the Board in April 2012.  At that time, the Board remanded the case for additional development and consideration.

The aspect of the appeal pertaining to the proper evaluation of sinus tachycardia as a cardiovascular residual of Hodgkin's disease is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected Hodgkin's disease has not been an active disease and there has not been a treatment phase.

2.  The Veteran's service-connected Hodgkin's disease has resulted in respiratory residuals of asthma, pulmonary toxicity, chronic obstructive pulmonary disease (COPD), dyspnea, and fatigue.  The maximum schedular rating has been awarded.

3.  Since the claim for increase, the Veteran's service-connected Hodgkin's disease has resulted in digestive residuals of dysphagia with problems swallowing food and pills, equating to moderate esophageal stricture.  Severe or marked impairment, including the permitting of swallowing liquids only, has not been shown.

4.  The Veteran's sinus tachycardia is a cardiovascular residual of his service-connected Hodgkin's disease.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for primary Hodgkin's disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7709 (2013). 

2.  The maximum schedular rating of 100 percent has been awarded for respiratory residuals of Hodgkin's disease.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013). 

3.  The criteria for entitlement to an effective date of July 12, 2007, for the award of a 30 percent rating for digestive residuals of Hodgkin's disease, have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.114, Diagnostic Code 7203 (2013). 

4.  The criteria for a rating in excess of 30 percent for digestive residuals of Hodgkin's disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7203 (2013). 

5.  The criteria for a separate rating for sinus tachycardia as a cardiovascular residual of Hodgkin's disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7709 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's August 2007 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim pertaining to Hodgkin's disease.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was told that the evidence must show that his service-connected disability had increased in severity or gotten worse.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence. 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records and private treatment records, including more recent treatment records pursuant to the Board's February 2011 remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes (other than for sinus tachycardia, which is discussed in the remand section).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, pursuant to the Board's April 2012 remand, an April 2012 and February 2013 examiner reviewed the claims file, and took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id. 

As such, there is no indication in the record that additional evidence relevant to the matters being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. at 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II.  Analysis

A.  Background and General Legal Criteria

In a May 1990 rating decision, the RO granted service connection for Hodgkin's disease.  A 100 percent disability rating was awarded effective February 9, 1990.  The rating was reduced to noncompensably (zero percent) disabling effective April 1, 1990.  The zero percent rating was continued in October 1994 and November 1994 rating decisions.  The Veteran filed a claim for increase for service-connected Hodgkin's disease, which was received by the RO on July 12, 2007.

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628(1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of a claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms, which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

B.  Primary Hodgkin's Disease

Pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7709, Hodgkin's disease is rated as 100 percent disabling with active disease or during a treatment phase.  A note following the diagnostic code states that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject o the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals.

A review of the evidence of record reveals that a diagnosis of Hodgkin's disease was made in 1988 during military service.  The Veteran underwent chemotherapy and radiotherapy.  In 1989, a military medical board found that the Hodgkin's disease was in remission.  VA examinations conducted prior to the present claim in April 1990 and August 1994 indicate that the Veteran's Hodgkin's disease was in remission and that he last underwent chemotherapy in early 1990.  During the pendency of this claim, VA examinations were conducted in September 2007, February 2011 and April 2012.  The examiners provided a diagnosis of Hodgkin's disease and it was determined that the disease is in complete remission.  Additionally, VA treatment records and private treatment records do not reflect that the Veteran has active Hodgkin's disease or is undergoing treatment such as radiation or chemotherapy.  Moreover, the Veteran has not asserted in his statements that he has active Hodgkin's disease or is undergoing treatment.

Based on this evidence, the Board finds that a 100 percent rating is not warranted for Hodgkin's disease as there has been no active disease during the pendency of the claim or a treatment phase.  Thus, a total rating is not warranted for primary Hodgkin's disease under Diagnostic Code 7709.  

C.  Residuals of Hodgkin's Disease

The Veteran contends that he has residuals of Hodgkin's disease even if the primary disease itself is in remission.  Specifically, he asserts that he has breathing problems, swallowing problems, and a heart issue, including tachycardia, secondary to his radiation and chemotherapy treatment for Hodgkin's disease.  As noted previously, if there has been no local recurrence or metastasis of Hodgkin's disease, the disability is to be rated on its residuals.  See 38 C.F.R. § 4.117, Diagnostic Code 7709.  Thus, the Board will consider whether any higher or separate ratings are warranted for residuals of the Veteran's Hodgkin's disease.


1.  Respiratory Residuals

The Board requested a Veterans Health Administration (VHA) opinion in May 2010 to address the possible residuals of the Veteran's Hodgkin's disease.  Dr. P.C. who is a VA Chief of Oncology, in a July 2010 report, stated that Hodgkin's disease can be cured but that there are long term complications of treatment with chemotherapy and radiation therapy.  This includes pulmonary disease and pulmonary toxicity, and may arise even years after treatment.

VA examination reports dated in September 2007, July 2009, February 2011, October 2011, April 2012 and February 2013 show that the Veteran has asthma, pulmonary toxicity, COPD, dyspnea, and fatigue.  The July 2009 and April 2012 VA examiners attributed the respiratory problems to the treatment for Hodgkin's disease, particularly the radiation therapy as the Veteran had dyspnea shortly thereafter.  The respiratory problems result in dyspnea, fatigue, and abnormal pulmonary function tests (PFTs), which require the use of inhalers, corticosteroids, and antibiotics.

This evidence shows that the Veteran has respiratory residuals of his service-connected Hodgkin's disease.  In a March 2013 rating decision, while the case was in remand status, the Veteran was granted a 100 percent rating for the respiratory residuals effective from the date of claim July 12, 2007.  The 100 percent rating was awarded under Diagnostic Code 6602 for bronchial asthma due to low PFT results.  See 38 C.F.R. § 4.97.  This is the maximum schedular rating allowable for the respiratory residuals.  Even though the Veteran may have variously indentified diseases, such as asthma and COPD, ratings under the diagnostic codes for respiratory conditions will not be combined with each other and a single rating will be assigned reflecting the predominant disability.  See 38 C.F.R. § 4.96(a) (2103).  As the maximum 100 percent schedular rating for respiratory residuals of Hodgkin's disease has been assigned for the entire rating period on appeal, a higher schedular rating for this residual is not permissible.


2.  Digestive Residuals

In the July 2010 VHA opinion, Dr. P.C. stated that the long-term effects of chemotherapy and radiation therapy include esophageal dysmotility or stricture.  
VA examination reports dated in September 2007, July 2009, February 2011, and April 2012 show that the Veteran has difficulty swallowing food and pills, and include diagnoses of dysphagia and esophageal stricture.  VA treatment records also reflect treatment for dysphagia.  The July 2009, February 2011 and April 2012 VA examiners attributed the dysphagia and esophageal stricture to the treatment for Hodgkin's disease, particularly the radiation therapy to the neck and thorax as dysphagia is an expected complication.  Thus, the evidence shows that the Veteran has digestive residuals of Hodgkin's disease.

The Board notes that the evidence also shows that the Veteran experiences gastroesophageal reflux disease (GERD) and that he has a hiatal hernia.  Although his swallowing problems are shown to be related to treatment for Hodgkin's disease, the probative competent evidence shows that the GERD results from his hiatal hernia and is unrelated to Hodgkin's disease.  An August 2004 consultation report from Dr. R.S. notes that the Veteran believed that his GERD is related to radiation treatment.  However, the April 2012 VA examiner explained that the Veteran's GERD is most likely due to his hiatal hernia rather than treatment for Hodgkin's disease.  The Board accords greater evidentiary weight to the April 2012 examiner's opinion as it is supported by the record.  Thus, the Board finds that GERD is not a digestive residual of the Veteran's Hodgkin's disease.

In a November 2012 rating decision, while the case was in remand status, the Veteran was granted a 30 percent rating for the digestive residuals of Hodgkin's disease effective from May 21, 2010.  The rating was awarded under Diagnostic Code 7203 for stricture of the esophagus.  Under that diagnostic code, a 30 percent rating is warranted for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted for stricture of the esophagus, permitting passage of liquids only, with marked impairment of general health.  See 38 C.F.R. § 4.114, Diagnostic Code7203.

In consideration of the evidence of record, the Board finds that the assigned 30 percent rating for the Veteran's dysphagia and esophageal stricture is appropriate, and that a higher rating is not warranted for this residual.  In submitted statements, the Veteran has indicated that he has swallowing issues.  As noted previously, he specifically reports trouble swallowing food and pills.  Additionally, the July 2009 VA examiner characterized the swallowing trouble as mild.  The April 2012 VA examiner characterized the severity of the condition as moderate as the Veteran had at least two episodes of aspiration.  Thus, the evidence shows that the Veteran's symptoms of stricture with dysphagia are contemplated by the 30 percent rating that has already been assigned.  The evidence does not reflect that the residuals result in severe symptoms such as the ability to only swallow liquids or marked impairment of general health.  Diagnostic Code 7203 is the most appropriate diagnostic code for evaluating the Veteran's residuals as it takes into account his precise disability picture.  Therefore, the preponderance of the evidence is against a rating higher than 30 percent for digestive residuals of Hodgkin's disease.  See 38 C.F.R. § 4.114, Diagnostic Code 7203.  

Although a higher rating is not warranted, the Board finds that an earlier effective date is warranted for the assigned 30 percent rating for digestive residuals.  The November 2012 decision assigned an effective date of May 21, 2010, as the date the increase was factually ascertainable.  However, the evidence shows that the Veteran has had similar moderate problems of dysphagia since he filed the claim for increase for Hodgkin's disease.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, similar to the respiratory residuals, the Board finds that an effective date of July 12, 2007 is warranted for the 30 percent rating for digestive residuals of Hodgkin's disease.

3.  Cardiovascular Residuals

In the July 2010 VHA opinion, Dr. P.C. also stated that the long-term effects of chemotherapy and radiation therapy include non-coronary atherosclerotic disease and cardiac disease, including coronary artery disease, valvular heart disease, pericardial disease, conduction abnormalities such as arrhythmias, and cardiomyopathy.

A September 2005 VA treatment record notes that the Veteran has a history of tachycardia since 2004.  An April 2007 record shows a diagnosis of daily sinus tachycardia.  VA examination reports dated in July 2009, February 2011, and April 2012 contain a diagnosis of sinus tachycardia.  The only identified heart problem in the record is sinus tachycardia.

The Veteran believes his heart problem is a residual of his treatment for Hodgkin's disease.  While Dr. P.C. indicated that such problems are a potential long-term side effect, the Board must weigh the evidence of a possible relationship between the two in the Veteran's particular case.  Because the issue is a complex medical question, the Board will look to the relevant competent medical opinions on the matter.

In a September 2005 letter, Dr. M.G., the Veteran's treating private physician, gave the professional opinion that the Veteran's health problems, including tachycardia, are a direct result from him serving in the Gulf War, which is presumably for the treatment for Hodgkin's disease noted in the Veteran's medical history by Dr. M.G.

In July 2009, the VA examiner provided an opinion that the Veteran's sinus tachycardia appears to be as least likely as not to be related to the residuals of the Veteran's chemotherapy and radiation treatment for Hodgkin's disease.  This was so because the symptoms occurred post treatment and there was no other etiology for the condition.  However, in a subsequent October 2009 opinion, the same examiner did not believe that the current tachycardia was due to Hodgkin's disease or treatment due to the time that passed between the treatment and the problems with tachycardia that began in 2004.  In the July 2010 VHA opinion, it was noted that Dr. P.C. thought the July 2009 conclusions are more likely to be accurate.

In contrast, the April 2012 VA examiner gave the opinion that the Veteran's tachycardia is less likely than not proximately due to or the result of the Veteran's service-connected Hodgkin's disease.  The examiner explained that the tachycardia did not manifest on a Holter monitor, the Veteran's heart was mildly enlarged on entrance into service, and he has had a negative treadmill and a normal echocardiogram.  The examiner indicated that the tachycardia is most likely due to a combination of anxiety and hay fever/asthma medications.

Based on this information, the evidence is somewhat equivocal as to whether the Veteran's tachycardia is a residual of his Hodgkin's disease.  The opinions from September 2005, July 2009 and July 2010 tend to weigh in favor of tachycardia as a residual, while the opinions from October 2009 and April 2012 tend to weigh against the proposition.  The explanations provided are not particularly comprehensive or persuasive.  Notably, however, the April 2012 VA examiner also attributed the tachycardia to asthma medications.  The Veteran's asthma has already been established as a residual of Hodgkin's disease; thus, any complication from the asthma medication would likewise be a residual.  With consideration of this aspect of the matter, and when resolving reasonable doubt in favor of the Veteran, the Board finds that his sinus tachycardia is a cardiovascular residual of his Hodgkin's disease.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Veteran's sinus tachycardia is established as a cardiovascular residual of his Hodgkin's disease, the record does not yet contain sufficient evidence by which the evaluate the residual.  The VA examinations that were conducted during the pendency of the claim were carried out with an eye toward whether tachycardia is a residual of Hodgkin's disease rather than the disabling manifestations of the condition.  For example the level of METs (metabolic equivalents) has not been tested or estimated.  Thus, the issue of the proper rating for tachycardia is addressed further in the remand section below.

D.  Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for the disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture for Hodgkin's disease and the residuals thereof is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's respiratory residuals of Hodgkin's disease were evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602 for bronchial asthma.  The criteria are found by the Board to specifically contemplate the level of impairment caused by this disability and, as the residual has been evaluated as 100 percent disabling, an extraschedular rating is not permissible.

As to the Veteran's digestive residuals of Hodgkin's disease, the disability was evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7203 for stricture of the esophagus.  The criteria are also found by the Board to specifically contemplate the level of impairment caused by this disability.  The Veteran's stricture of the esophagus has resulted in dysphagia with problems swallowing food and pills.  These types of symptoms are considered in the rating criteria when assessing stricture of the esophagus.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 30 percent disability rating for stricture of the esophagus.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.97, Diagnostic Code 6602, 4.114, Diagnostic Code 7203; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

Entitlement to a 100 percent evaluation for primary Hodgkin's disease is denied.

Entitlement to an evaluation in excess of 100 percent for respiratory residuals of Hodgkin's disease is denied.

An effective date of July 12, 2007, for the award of a 30 percent rating for digestive residuals of Hodgkin's disease, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for digestive residuals of Hodgkin's disease is denied.

Entitlement to a separate rating for sinus tachycardia as a cardiovascular residual of Hodgkin's disease is granted; the appeal of this aspect of the claim is granted to this limited extent only.


REMAND

As detailed in the decision, the evidence establishes that the Veteran has sinus tachycardia as a cardiovascular residual of his service-connected Hodgkin's disease.  VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that an examination has not yet been conducted to address the severity level of the Veteran's sinus tachycardia, the Board finds it necessary to remand this aspect of the claim on appeal for a contemporaneous examination to ensure that VA meets its duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is remanded for the following actions:

1.  The RO must afford the Veteran must an examination to determine the current severity of his sinus tachycardia.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings necessary to evaluate the Veteran's sinus tachycardia must be reported in detail.  The examiner must report whether there is current evidence of congestive heart failure, or whether there has been evidence of such failure since 2007.  The examiner also must address at what level of METs the veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a treadmill test cannot be done for medical reasons, that fact must be documented on the examination report and the examiner's estimation of the level of activity, expressed in METS and supported by examples of specific activities, such as slow stair climbing or shoveling snow, that result in cardiac symptoms is acceptable.  The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray must be reported.   

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Finally, after undertaking any other development deemed appropriate, the RO must adjudicate the aspect of the appeal as to the proper rating for the Veteran's sinus tachycardia as a cardiovascular residual of service-connected Hodgkin's disease.  If the benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


